Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s confirmation of the oral election - see page 1 of the remarks filed 8/8/2022, described in the prior Office action is acknowledged.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered.
With regard to the 112 rejection, Applicant’s arguments are convincing.  The amendment to the claims overcomes the rejection, and therefore, the rejection is withdrawn.
With regard to the rejection of claims 11, 13, and 15, Applicant’s arguments are convincing.  Fulkerson, Nassi, Manstrom, and Cole fails to the second tubular component extending further in a distal direction than the first tubular component.  Therefore, in light of the amendments to the claims, a new rejection is made over the above references in view of Appling et al (US 2008/0154186).  Additionally, the examiner agrees that the additional references cited in the prior Office action also fail to teach this limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the elongate member" in line6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, it is assumed that “the elongate member” refers to the hemodialysis catheter.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson et al (US 2009/0101577) in view of Appling et al (US 2008/0154186) in view of Manstrom et al (US 2010/0234698).
Regarding claim 11, Fulkerson discloses a method of performing hemodialysis (page 2, para. 0013) comprising, inserting a portion of a hemodialysis catheter into the vasculature of a patient (fig. 3), the hemodialysis catheter comprises a first tubular component (blood withdrawal lumen) and a second tubular component (blood return lumen) and a pressure sensor (page 2, para. 0023). Fulkerson discloses that a hemodialysis procedure includes withdrawing blood from the patient through the first tubular component to a dialyzer, through the second tubular component, and into the vasculature of the patient (page 1, para. 0003; page 2, para. 0023).  Fulkerson discloses a pressure sensor for measuring internal venous blood pressure is located at the tip of the catheter (page 2, para. 0015) and that central venous pressure is used to assess the volume status of the patient (page 1, para. 0008).  The blood flow from the patient is stopped during CVP measurement (page 3, para. 0027).
Claim 11 calls for the second tubular component to extend a further distance at the distal end of the elongate member than does the first tubular component.  Appling teaches a catheter for performing hemodialysis wherein the distal end of the catheter is inserted into the vena cave and right atrium (page 1, para. 0004), the catheter including a first tubular component 19 and a second tubular component 9, wherein the distal end of the second tubular component extends further at the distal end that the first tubular component (page 4, para. 0053; fig. 5A). This configuration limits recirculation of treated blood flowing out of the catheter to an acceptable level (page 6, para. 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Fulkerson to have a configuration as taught by Appling wherein the distal end of the second tubular component extends further than the distal end of the first tubular component to limit the recirculation of treated blood to an acceptable level to achieve efficient dialysis.
Claim 11 further calls for at least one microelectricalmechanical system (MEMS) sensor near a distal end of the dialysis catheter. Fulkerson teaches a pressure sensor located at the distal tip of the catheter, but fails to disclose that the pressure sensor is a MEMS sensor.  Manstrom teaches a catheter for insertion into the heart and measurement of the pressure there at, wherein the pressure sensor is a MEMS pressure sensor 240 located at the distal tip of the catheter (page 4, para. 0047; fig. 2) that provides waveforms of the pressure signal (page 9, para. 0087).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MEMS pressure sensor taught by Manstrom because MEMS pressure sensors provide accurate waveform pressure signals within the heart.
Regarding claim 13, Fulkerson teaches the step of measuring the temperature of the blood (page 3, para. 0026), however the temperature sensor is in the blood line located outside of the body rather than within the hemodialysis catheter as claimed.  Manstrom teaches that the temperature sensor may be located within the catheter (page 4, para. 0047; fig. 5(a) sensor 240 located within the outer wall of the catheter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor of Fulkerson to be located in the catheter as taught by Manstrom to give a more accurate reading of the patient’s temperature because the temperature of the blood within the body is more accurate than the blood that has exited the body and possibly cooled with exposure to ambient air temperature.
Regarding claim 15, Fulkerson shows the tip of the catheter located in the right atrium (fig. 1), and discloses that the pressure is measure at the distal tip of the catheter (page 2, para. 0015), therefore measuring the pressure in the right atrium.
Regarding claim 17, Fulkerson discloses that the step of measuring internal blood pressure includes measuring central venous pressure (page 2, para. 0015: “the sensor for measuring central venous pressure is located at the tip of the catheter”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of Appling in view of Manstrom applied to claim 11 above, and further in view of Losito et al (Postdialysis Hypertension: Associated Factors, Patient Profiles, and Cardiovascular Mortality. American Journal of Hypertension, 29(6) June 2016).
Claim 12 differs from the teachings above in calling for the step of assessing pressure status of the patient post-treatment.  It is noted that blood pressure is regularly monitored in medical settings.  Losito teaches that increased blood pressure is common and dangerous complication associated with hemodialysis (page 684, Background and Objectives), and further teaches the step of monitoring blood pressure after the patient had completed dialysis (page 685, Blood pressure measurement).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described above to include the step of assessing closing pressure post-treatment as taught by Losito as a matter of standard hospital care, and further to ensure that the patient is not suffering from postdialysis hypertension which is a known complication of dialysis for some patients.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of  Appling in view of Manstrom as applied to claim 11 above, and further in view of Bernard (US 2013/0303962).
Claim 14 calls for the step of detecting catheter lumen occlusions from significant pressure changes.  Fulkerson teaches pressure sensors associated with the blood pump (page 3, para. 0026), but fails to disclose occlusion detections.  Bernard teaches that occlusions in the venous line result in immediate pressure drop at the pump (page 8, para. 0088).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fulkerson to include the stop of detecting a catheter lumen occlusion from a significant pressure change as taught by Bernard so that the user can be aware that the dialysis is not proceeding properly and intervene prior to the patient being harmed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of  Appling in view of Manstrom as applied to claim 11 above, and further in view of Quinn (US 7,988,658).
Claim 16 differs from the teachings above in calling for the first tubular component and the second tubular component to have an ovoid shape.  Quinn teaches a catheter for insertion into the right atrium for performing hemodialysis (col. 1, lines 14-15, 48-51), wherein the first and second tubular components have ovoid shapes which assist in directing the flow of the blood (col. 3, lines 32-45; figs. 13-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second catheter components taught by Fulkerson in view of Appling as discussed with regard to claim 11 above, to include an ovoid shape as taught by Quinn to direct the flow of the blood as it enters and exits the lumens.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of  Appling in view of Manstrom as applied to claim 11 above, and further in view of Buckley et al (US 2021/0236802).
Claim 18 calls for the step of measuring internal blood pressure to comprise measuring pressure in a right atrium of a patient. Fulkerson discloses that measuring the internal blood pressure comprises measuring pressure at the distal end of the catheter (page 2, para. 0015), and that the distal end of the catheter is located in the vena cava (page 3, para. 0025).   Buckley teaches a catheter for performing hemodialysis (page 5, para. 0017), wherein the distal tip of the return cannula may be located either in the vena cava or the right atrium (page 9, para. 0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the return catheter of Fulkerson to be within the right atrium as taught by Buckley because this is a known alternative location to the vena cava that works equally well for the purpose of hemodialysis.  The result of this modification is the internal blood pressure being measured at the distal tip of the catheter which is located within the right atrium.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of  Appling in view of Manstrom as applied to claim 11 above, and further in view of Hocht (Blood Pressure Variability: Prognostic Value and Therapeutic Implications, ISRN Hypertension, Volume 213, Article ID 398485).
Claim 19 differs from the teachings above in calling for the step of assessing pressure status to comprise determining a pressure variable index.  Hocht teaches that blood pressure variability index is of prognostic importance and is associated with the rate of cardiovascular events in patients undergoing dialysis (page 2, 2nd column, last paragraph; page 4, second column, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fulkerson to include the step of determining a pressure variability index because Hocht teaches that this is a useful parameter to monitor cardiac health and prevent adverse events in patients, including those undergoing dialysis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783